 562DECISIONSOF NATIONALLABOR RELATIONS BOARDKayser-RothHosieryCompany,Inc.,andTextileWorkers Union of America,AFL-CIO. Cases10-CA-7654 and 10-CA-7669December30, 1970DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNINGAND BROWNOn July 21, 1970, Trial Examiner Paul E. WeilissuedhisDecision in the above-entitled cases,findingthat the Respondent had engaged in and wasengagingincertainunfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in theattached Trial Examiner's Decision. The Trial Exam-ineralso found that Respondent did not engage incertain unfair labor practices alleged in the complaintand recommended dismissal as to them. Thereafter,the Respondent filed exceptions to the Trial Examin-er'sDecisionand a supporting brief. The GeneralCounsel filed cross-exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with these cases to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer'sDecision, the exceptions and brief, andthe entire record in these cases, and hereby adopts thefindings,' conclusions,2 and recommendations of theTrial Examiner subject to the modification set forthbelow:Contrary to the Trial Examiner, we find thatRespondent did not have reasonable cause to believethat unfair labor practice striker Brady engaged inpicket line misconduct sufficient to disqualify her forreemployment. Instead we find that Respondentviolated 8(a)(3) by refusing to reinstate her upon herunconditional application to return to work. Therecord shows that on May 20, 1969, a crowd of strikersgathered and stoned the cars of nonstriking employ-ees asthey left the plant's parking lot. The TrialExaminer found that although Mrs. Brady was notthrowing rocks, she was in a group of strikers whoIThe Trial Examiner,in finding that Frances Miller Pendleton wasdenied reinstatement in violation of Section 8(a)(3), stated that there wasno evidence as to who informed Plant Manager Roberson that Pendletonhad engaged in alleged misconduct Although Roberson testified thatemployee Bonnie Wolfe reported the alleged misconduct to Roberson,Bonnie Wolfe did not testify at the hearing As other statements supportedby the record which the Trial Examiner relied on indicate that misconductattributed to Pendleton was actually committed either by another striker ora nonemployee,and, since Bonnie Wolfe's alleged report to Plant Managerstood in front of the crowd of rock throwers whichshielded from the view of management personnel theidentity of those strikers who were actually throwingthe rocks. The Trial Examiner reasoned that herconduct was no less than participation in the rockthrowing itself, and it was solely on the basis of thisconduct that he concluded that Respondent had goodcause for refusing to reinstate her. We do not agreewith this conclusion. The record shows little morethan Mrs. Brady's presence in the crowd of strikers atthe time of the incident. There is no probativeevidence that she was part of a conspiracy to providea shield for the rock throwers, nor is there anysuggestion that she knowingly located herself in thevicinity from which rocks were thrown with anyunderstanding that others would engage in suchmisconduct. In our opinion, neither the testimony northe film account of this incident supports theinference that Brady intended to shield the rockthrowers. Indeed, the inconsequential nature ofBrady's role in this incident is borne out by thetestimony of plant manager Roberson that no strikerwas denied reinstatement solely because he or she wasalleged to have shielded the rock throwers.In these circumstances, we find that the Respon-dent's refusal to reinstate Mrs. Brady was in violationof Section 8(a)(3) of the Act, and we shall order thenecessary remedy.THE REMEDYHaving found that Respondent unlawfully deniedreinstatement to Helen Brady, we shall order that theviolation be redressed as set forth in section V of theTrial Examiner's Decision entitled "The Remedy."ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner as modified below andhereby orders that the Respondent, Kayser-RothHosieryCompany, Inc.,Dayton,Tennessee, itsofficers, agents, successors, and assigns, shall take theaction set forth in the Trial Examiner's Recommend-ed Order, as so modified:1.Substitute the following as paragraph 2(b) of theTrial Examiner's Recommended Order:"Offer to Barney Henderson, Margaret Irwin,Robersonconstitutesuncorroborated hearsay,we shall affirmthe TrialExaminer's finding that Pendleton was denied reinstatementin violation ofSection 8(a)(3)2 In affirmingthe Trial Examiner's finding that the Respondent did notviolate Section8(a)(5) by its refusalto post certain union notices on itsbulletin boardpursuantto a provisionin the contract between the parties,we do not rely on the TrialExaminer's statement that the bulletin board"can scarcelybe termed a matter of wages,hours or conditions ofemployment "187 NLRB No. 76 KAYSER-ROTH HOSIERY CO.Lucille Pendleton, Frances Miller Pendleton, NancyReed, and Helen Brady immediate and full reinstate-ment to their former jobs or, if those jobs no longerexist, to substantially equivalent positions, withoutprejudice to their seniority or other rights andprivileges, discharging, if necessary, all replacementshired after the commencement of the strike and makesaid employees whole for any loss of wages they mayhave suffered to the extent and in the manner set forthin the section entitled `The Remedy.' "2.In footnote 25 of the Trial Examiner's Decisionsubstitute "20" for "10" days.3.Substitute the attached Appendix for thatattached to the Trial Examiner's Decision.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial at which all sides had the opportunity topresent their evidence, a Trial Examiner of theNational Labor Relations Board has found that weviolated the National Labor Relations Act, and hasordered us to post this notice and to keep our wordabout what we say in this notice.The Act gives all employees these rights:To engage in self-organization;To form, join or help unions;To bargain collectively through a repre-sentative of their own choosing;To act together for collective bargainingor other mutual aid or protection; andTo refrain from any and all these things.WE WILL NOT do anything that interferes withthese rights. More specifically,WE WILL NOT refuse to bargain collectively withTextileWorkers Union of America, AFL-CIO, asthe exclusive collective-bargaining representativeofour employees in a unit appropriate forcollective bargaining by failing and refusing tofurnish the Union, upon request, with an up-to-date departmental seniority list of all employees inthe unit.WE WILL NOT discourage membership in theabove-named Union or any other labor organiza-tion by discriminatorily refusing to reinstate unfairlabor practice strikers, or delaying in reinstatingunfair labor practice strikers while continuing toemploy strike replacements, or otherwise discrimi-nate against any employee.WE WILL make whole all of our employeeswhose reinstatement after the strike was delayedfor any loss of pay they may have suffered as aresultof our discrimination against them, by563payment to each of them the amount of moneythey lost as a result of our action.WE WILL offer to the employees named belowimmediate and full reinstatement to their formerjobs or, if those jobs no longer exist, to substantial-ly equivallent jobs, discharging if necessary allreplacements hired during the strike, and makethem whole for any loss of wages they may havesuffered as a result of our discrimination.Barney HendersonLucille PendletonMargaret IrwinNancy ReedFrances Miller PendletonHelen BradyDatedByKAYSER-ROTH HOSIERYCOMPANY(Employer)(Representative)(Title)We will notify immediately the above-named individ-uals, if presentlyserving inthe Armed Forces of theUnited States, of the right to full reinstatement, uponapplication after discharge from the Armed Forces, inaccordance with the Selective Service Act and theUniversal Military Training and Service Act.Thisis anofficial notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, T6024 Federal Building (Loyola), 701 LoyolaAvenue, New Orleans, Louisiana 70113, Telephone504-527-6361.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEPAUL E. WEIL,Trial Examiner:On February 7, 1969,TextileWorkers Union of America,AFL-CIO,hereinaftercalled the Union,fileda charge against Kayser-RothHosiery Company,Inc.,hereinafter calledRespondent,alleging a violation of Section 8(a)(3) by discriminationagainst a long list of employees since on or about December2, 1968. Thereafter on February 24, 1969,the Union filed asecond charge against Respondent alleging additionally aviolation of Section 8(a)(5) by refusing to bargain in goodfaithwith the Union and a general allegation of theviolation of Section 8(a)(1). On May 5, 1969, the RegionalDirector for Region 10 of the NationalLaborRelationsBoard (Atlanta,Georgia),for the General Counsel,issued acomplaint and notice of hearing and ordered consolidationof the two charges. The complaint alleges a violation ofSection 8(a)(3) in a refusal of Respondent to reemploy 26unfair labor practice strikers on their unconditional offer to 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDreturnand an additional violation of Section 8(a)(3) in thatRespondent did nottimelyreinstate some 240 additionalemployees on their unconditional offer to return. InadditionRespondent is charged in the complaint withrefusingto bargain by refusing to furnish to the Union aseniority list required by the Union to use in its collectivebargaining with Respondent. By its timely answer Respon-dent admitted the jurisdictional facts and that there hadbeen a strike, denied that it was an unfair labor practicestrike and admitted that a substantial number of employeeswho had been out on account of the strike offered to returntowork but alleged that the 26 individuals were notreinstated because they were guilty of various acts ofviolenceandmisconduct and therefore had renderedthemselvesunfit for reemployment by the Respondent.With regard to the allegedly dilatory rehiring of the strikersRespondent answered that the delay was caused by thebusinessdelays of reopening the plant, training new peopleand rebuilding the business after the lengthy and violentstrike.Respondent generally denied the commission of allunfair labor practices and specifically the failure to give asenioritylist asrequested by the Union.On September 11, 1969, the Regional Director issued anamendmentto the complaint and further notice of hearingaddingan allegationthat the Respondent additionallyviolated Section 8(a)(5) by refusing to post certain noticeson the bulletin board pursuant to the contract and thatRespondent violated Section 8(a)(1) by the action ofvarious supervisors in soliciting employees to revoke theircheckoff authorizations. By a duly filed answer Respondentdenied all allegationsin the amendment to the complaint.Thereafter on January 26 and at various dates betweenFebruary 24 and March 13, 1970, a hearing was held beforeme at Dayton, Tennessee,the siteof Respondent's plant.Allpartieswere represented by counsel and had anopportunity to adduce relevant evidence, to call witnesses,to examineand cross-examine them, to argue orally on therecord and to file briefs. A brief was received from theGeneral Counsel. On the entire record in this matter and inconsiderationof the brief I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is a North Carolina corporation with anoffice and place of business located in Dayton, Tennessee,where it manufactures hosiery and socks which it annuallyships of a value in excess of $50,000 directly to customersoutside the State of Tennessee. Respondent is and at alltimes material herein has been engaged in commerce withthe meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATIONThe Unionis and at all times material herein has been alabor organizationwithin themeaning of Section2(5) of theAct.111.THE UNFAIR LABOR PRACTICESA.BackgroundAt all times relevant the Union has represented allemployees of Respondent at the Dayton plant excludingofficeclericalemployees and method and standardemployees, professional employees, guards and supervisorsas defined in the Act, a unit appropriate for purposes ofcollective bargaining within the meaning of Section 9(b) oftheAct.On or about May 6, 1968, the employeescommenced a strike which continued until December 2,1968,on which date the striking employees made anunconditional offer to return to work.The events leading up to the strike and the nature of thestrikewere the objects of litigation before the Boardculminating in a decision (176 NLRB No. 139) adopting theDecision of Trial Examiner Thomas A. Ricci finding thatRespondent violated Section 8(a)(5) and (1) of the Act byrefusing to bargain in good faith and that the strike whichresulted therefrom was an unfair labor practice strike.At the close of the hearing the General Counsel deletedthe names of 8 of the 26 employees alleged to have beendiscriminated against by Respondent's refusal to rehirethem after the strike and additionally deleted the names ofa few of the 239 employees alleged to have been rehiredonly after a delay.B.The 8(a)(5) AllegationThere is no general 8(a)(5) allegation. The GeneralCounsel contends that Respondent violated Section 8(a)(5)by two distinct courses of action: (1) the Respondent'srefusal to post certain notices on the bulletin boardpursuant to the contract between the parties and (2) thefailureof Respondent to timely make available to theUnion a seniority list for its use in collective bargaining.The contract signed by Respondent and the Union onDecember 2, 1968, contains the following provision (art.XXII):Bulletin BoardsThe Employer will provide the Union with ample spaceon its bulletin boards to post notices of the time andplace of union meetings and social gatherings. Suchnotices shall not contain controversial statements andshall be presented to the plant manager for his approvalbefore they are posted.The record contains several notices submitted for posting inaccordance with the above provision which Respondentdeclined to post. One such notice announces a meeting ofLocal Union 1769 Textile Workers Union of America andurges all members to attend. A second announces a specialmeeting of the Local and states that election of temporaryrepresentatives for the Local will be held and urges allmembers to attend. A third announces a training instituteformembers of the Local and gives as the purpose of thetraining institute to orientate and instruct Local member-ship how to conduct their Local affairs and urges allmembers to attend. All three of the notices are signed byTed Benton, International representative.The bases on which Respondent declined to post the KAYSER-ROTH HOSIERY COnoticeswere two. First it would post no notice which statesthe purpose of theunion meetingsand second it would postno notice which had to do with the affairs of the LocalUnion on the ground that the only certified bargainingagent was the International.' Respondent contends that itsposition with regard to notices is basedon itsinterpretationof the contract provision recited above.The Supreme Court inCharles Dowd Box Co. v. Courtney,368 U.S. 502, pointed out that violations of collective-bargaining agreements were specifically rejected as unfairlabor practices by the Congress which "deliberately choseto leave the enforcement of collective agreements to theusual process of the law," citing H.R. Rep. No. 510, 80thCong., 1st Sess., 42. "Once parties have made a collectivebargaining contract the conference report stating theenforcement of that contract should be left to the usualprocesses of the law and not to the National LaborRelations Board."While under some circumstances the Board mustconstrue collective-bargaining agreements to determine anissue inconnection with thecommissionof an unfair laborpractice as forinstancea unilateral change in workingconditions, it has no original jurisdiction to enforcecollective-bargainingagreements,especially such portionsof them that have no direct bearing on the wages, hours andconditions of employment of the employees whom theypurport to cover. In the instantcase,for instance, thecontractual provision which the Board is asked to enforce isa bulletin board provision which, while it may be highlysalutory to the Union in communicating with theemployees can scarcely be termed a matter of wages, hoursor conditions of employment. I see this allegation asnothingmore than an attempt by General Counsel toenforce this contractual term. Accordingly, I shall recom-mend that the complaint be dismissed insofar as this allegedbreach of contract is alleged to be a breach of Respondent'sbargaining duty.With regard to the second allegation of a violation ofSection 8(a)(5) the record is clear that the employer over aperiod of months declined to afford the Union a senioritylistbased upondepartmentalseniority. All that the Unionhad was a seniority list of all employees in the plant prior tothe inception of the strike. The Union was aware thatemployees had been hired during the strike but not wherethey had been employed in the plant or who they were orwhat positions they held. Similarly, the Union was unawareof the departmental seniority of the employees who hadbeen employed prior to the strike The matter came to ahead when the Union sought to grieve over determinationsof the employer with regard to three employees which wereunquestionably based on their departmental seniority. TheUnion at that time pointed out to the employer that itsfailure to supply a departmental seniority list made itimpossible for the Union to handle the grievances. Theemployer answered that it had no such seniority list andthat it determined departmental seniority on a case-by-casebasis as issues were raised. With regard to three employees,Respondent informed the Union that the information theUnion sought was available only in their personnel files andiIt appears that after the International won bargaining rights a LocalUnion was formed Respondent has at all times declined to recognize the565declined to disclose their personnel files or remove theinformation from themunlessand until the employeesthemselves were brought into the presence of the employerand gave the employer permission to disclose the contentsof the personnel files to the Union. The Union protestedthat it had no desire to go into the personnel files ofemployees other than to obtain the information requiredfor the processing of these grievances.I conclude that Respondent violated Section 8(a)(5) by itsrefusal to furnish the list to the Union. It is not a sufficientanswer that the employer has not prepared a listper seon adepartmental basis but for its own purposes determinesdepartmental seniority on a case-by-case basis. Departmen-tal seniority was a factor in employee placement under theterms of the collective-bargaining agreement, and in thereinstatement of the returning strikers.The test of the employer's duty to furnish information isthat it be relevant or necessary to the Union in thenegotiation of a contract or the enforcement thereof or thenegotiation of grievances thereunder. Clearly, the informa-tion sought by the Union here was relevant. The second testisof course that the information sought be available.Clearly the information was available. Respondent has notcontended that it would have been burdensome to put ittogether. Plant Manager Roberson testified that all of thereinstatementsof employees were by department senioritywhich is arrived at by going to the records and verifying thedates whenever they had to call back additional employees.Inasmuch as they called back additional employees in everydepartment, it must have been necessary to go through thedepartmental seniority in every department. Accordingly,Respondent was working with the very facts and figuresrequested by the Union constantly between December 2and sometime after March 15 when the recall was finallycompleted. I find that there was no valid reason for theRespondent to withhold the list sought by the Union,especially under the circumstances that the Union's needfor it continued on a day-by-day basis throughout theperiod set forth above. The list was essential if the Unionwere to fulfill its function of testing the basis on whichreinstatementof employeeswas beingaccomplished. I findthat Respondent violated its duty to bargain in good faithand constituted a violation of Section 8(a)(5) and (1) of theAct.C.The CheckoffAuthorizationsThe General Counsel alleges that Respondent by itssupervisors solicited certain employees to revoke theircheckoff authorizations for union dues. The Respondentdenies that such solicitation took place.The subject of checkoff was one of the large bones ofcontention between the parties during the strike. Thecontract as it was finally entered into provided that uponproper written authorization the Company would depositan employee's paycheck in the bank of his choice in Daytonuntil such authorization is revoked. The Union prepared atriple authorization card. The first part of it, addressed tothe employer, requests that it deposit all payroll checks inLocal Union as any partof the representative of its employees 566DECISIONSOF NATIONALLABOR RELATIONS BOARDsuch and such a bank and furnish the employee eachpayday with a deposit slip and check stub in the usual form.There is no provision on that card with regard towithdrawal of the authorization other than the words "anduntil further notice from me." The second card is addressedto the Textile Workers and states that the signatory acceptsmembership in the Union and assigns to the Umon andauthorizes the bank to pay the Union the Local dues in thesum of $2.50 every second week. This card provides "thisassignmentshall remain in effect until such time as I shallrevoke it, in writing to the . . . bank and Local Union byregisteredmail." The third card is in the same form. Thedisposition of the cards was as follows, the first card wassent to theemployer, the second to the bank, and the thirdretained by the Union. The result of the language on thecards, I find, is that with regard to the authorization to theemployer,mere notice to the employer in any formacceptable to the employer that the signatory employeedesires tostop the authorization to deposit the checks in thebank is sufficient. With regard to the authorization to thebank and to the Union, rescission must be in the form of awriting sent by registered mail to the bank and to the LocalUnion.There was some delay in starting the dues-deductionsystem. The cards were apparently collected by the LocalUnion andsometimein January or early Februarydelivered to the employer with the deductions to becomeeffectivethe second payday thereafter. On the occasion ofthe first payday on which checks were to be delivered to thebank rather than to the employees, a few of the supervisorsinquired of employees whether they wanted their checksand in somecases recited the alternative "or should I sendit to the bank." General Counsel adduced evidence of 12employees that this had taken place with regard to theirchecks. In no case did a supervisor attempt to persuade theemployee to accept a check and in each case concerningwhich evidence was received the employee informed thesupervisors that the checks should be sent to the bank.Some of the employees reported these occurrences to theUnion and an International agent complained to Robersonthat supervisors were soliciting withdrawal of the authoriza-tions.They theorized that by simply accepting a check onone occasion an employee would effectively cancel hisauthorization toRespondent's satisfactionRobersontestifiedthat this was not in fact the employer's procedurebut that any employee could inform any supervisor ormanagerialagent of employer that he no longer wanted hischecks to be sent to the bank and his authorization wouldbe considered revoked.Inasmuch as the contract contains no provision regardingthe rescissionof the authorizations and the cards them-selves provide only for "notice" to the employer, it appearstome that the employer is free to accept whatever sort ofnotice satisfiesit.Ido not find that the supervisors byoffering to give the employees their checks can effectivelybe considered to have solicited them to withdraw theauthorization. I find that the evidence does not support theallegationand I shall recommend that it be dismissed.D.The DelayedReinstatement IssueThe GeneralCounsel alleges that Respondent on orabout December 2, 1968, and thereafter, failed and refusedtotimelyreinstate the employees who had made anunconditional offer to return to work at the close of thestrike.This allegation does not include the 26 employeesalleged to have been discriminatedagainst asthe result ofRespondent's refusal to reemploy them at all.Respondent denies that it failed to reinstate theemployees in a timely fashion and produced evidence thatas a resultof the strike various things took place whichmade it impossible for Respondent to go back into fullproduction immediately. I shall briefly summarize thisevidence.The Dayton plant produces tights, or leotards as they aresometimescalled in the trade, and children's socks. It is theonly plant of the Kayser-Roth complex of plants thatproduces these items. Up until the strike commenced alarge portion of Respondent's production consisted of "fishnet" tights which was a fad at the time and of whichRespondentwas sellinglarge quantities.Most of the fishnet tubing from which the tights were made was producedby Respondent. Some of it was procured from anotherplant.The machinery for knitting fish net was somewhatdifferent from that used for knitting the material fromwhich Respondent's tights are normally made.During the period of the strike the fad ran its course as aresult of which Respondent not only did not make anymore fish net tights after the strike but was left with largequantities of the merchandise which had been completedprior to and during the strike.During the period of the strike some of Respondent'ssupervisors, its plant engineers, and various other keypersonnel left Respondent's employ and were not immedi-ately replaced.During the strike, because Respondent's salesforce couldnot promise delivery of the items produced only at theDayton plant at any future time, their customers wentelsewhere.When a contract was finally reached andRespondent was then able to resume production there wereno orders on the books for its product. The initialproduction went into stock and it was a matter of at leastweeks before a sufficient backlog of orders was generatedby thesalesforce to enable Respondent to go back into fullproduction.During the strike because of violence committed at theplant premises, they were left vacant between June 24 andsome date in September when production resumed. Theresultwas that some of the machinery became rusty orother types of deterioration took its toll, for a considerableamount of rehabilitation of machinery was necessitatedbefore it could be used productively. To accomplish thisrehabilitationRespondent needed not only its completeforce of "fixers" but brought in maintenance people fromother plants to expedite the procedure. As the result of itsefforts to resume normal production Respondent started itsfirst shift in the knitting department on December 2 at thecompletion of the strike. Roberson testified that 145employees worked on December 2. The second weekthereafter the plant shut down for the Christmas season.The second shift was started on December 30 and onJanuary 1, 186 employees were working and 11 others had KAYSER-ROTH HOSIERY CO.been offered and declined reinstatement. A third shiftcommenced on February 10.Respondent contends that no replacements for thestrikerswere employed after December 2. However, on aplant seniority list furnished the Union April 11, 1969,names of 39 employees with hiring dates during the strikeappear.Whether additional employees hired during thestrike remained in Respondent's employ between Decem-ber 2 and April 1 I does not appear in the record nor didGeneral Counsel make any attempt to adduce evidence thatthere were such additional employees. Roberson testifiedthat the 39 employees were not strike replacements becausethe Company was aware that some of the employees wouldnot return to work and some would be discharged. TheCompany hired no replacements for the strikers.The Company further takes the position that the presenceof these employees hired during the strike in factaccelerated the process of calling employees back because itwas easier to get production going again with employeeswho had been in there doing some work. There is noquestion that these were employees hired during the strikeand there is no evidence that any specific person hiredduring the strike was hired to fill a position of any specificemployee who was on strike. Thus I can make no findingthatany given striker's job was filled by any givenreplacement. Admittedly, the Company did not dischargeany replacement to make room for strikers. Equallyadmittedly the Company did not call back some of thestrikers until long after December 2, during which periodthe replacements were working. In my opinion it isinconsistent for the employer to take the position that itcould not recall strikers any sooner because of the variousfactors that precluded it from going into full productionimmediately on December 2, yet to keep replacements onthe payroll while unfair labor practice strikers were waitingrecall. I find, as the General Counsel contends in his brief,that to the extent that any employee who was on strike andhad offered to return to work on December 2 was notrecalled to work at a time when a replacement was doingthe same or similar work the unreturned unfair laborpractice striker was discriminated against.The parties stipulated to a list of employees who had beenemployed prior to the strike, did not work during the strike,offered to return to work on December 2 and were returnedto work on various dates thereafter. Comparison of the listreferred to immediately above and testimony of PlantManager Roberson reveal that in every category in whichstrike replacements were employed and continued workinguntilApril 11, unfair labor practice strikers were delayedreinstatement by as much as 5 months.The Board decisions make it ultimately clear that unfairlabor practice strikers are entitled to immediate reinstate-ment upon their unconditional application to return towork and that the employer must terminate replacementshired during the strike if it is necessary in order toaccomplish this. In a situation such as this where theemployer cannot immediately go back into full production,to the extent that unfair labor practice strikers are denied2The cases on this pointare legionThe General Counsel citesMississippi Steel Corp,169 NLRB No 96,Davis Wholesale Co,166 NLRBNo 119567reinstatement for a period of time while replacementscontinued in their employment, the unfair labor practicestrikers are the victims of discriminatory action on the partof the Respondent.2 I find as the General Counsel arguesthat to the extent that the continuing employment ofreplacements overlapped the continued unemployment ofunreinstated unfair labor practice strikers Respondent isguilty of a violation of Section 8(a)(3) and (1) of the Act.E.The Strikers DeniedReinstatementThe complaint lists 26 employees denied reinstatementafter the strike. The Respondent contends that each ofthese employees lost their protection under the Act byreason of misconduct during the strike which makes themunemployable.At the hearing counsel for the GeneralCounsel amended the complaint to delete the names ofeight individuals so alleged. Regarding the 18 remainingemployees the parties stipulated that they were employeesprior to the strike, did not work during the strike, andsought to return to work after the strike. Respondentadmits that it refuses to rehire each of them and presentedevidence that it had a reasonable basis to believe that eachof them committed acts of strike misconduct of a seriousenough nature to excuse it from any remedial duty toreinstate them. The General Counsel adduced evidence inan attempt to prove that each of the 18 did not in factcommit the act or acts of misconduct upon whichRespondent relies. The issues as to each of them thenresolve themselves to three: (1) whether Respondent had areasonable basis to believe that each employee committedthe acts on which it relied; (2) whether these acts were of aserious enough nature to excuse it from such remedial duty;and (3) whether the employees did in fact commit the acts.3I shall consider each of the 18 separately.1.Conway BallardConway Ballard was discharged, according to thetestimony of Manager Roberson, because he participated inturning over the car of nonstriking employee MargaretReed on June 24 and because of other acts includingblocking entrance to the plant on various dates andthreatening employees with bodily harm, throwing rocksand eggs at the plant and cars of nonstriking employees andhaving his hand on a station wagon trying to turn it over.Roberson himself testified credibly that he saw ConwayBallard,Woodrow Tumlin, Bucky Wilkey, Johnny Loual-len,Johnny Owens, and Gene Smith, who is not anemployee, and other individuals whom he could not thenidentify turn over the Reed car.On May 7, shortly after the strike started, a supervisor inthe company station wagon attempted to bring a number ofclerical employees into the plant through the picket lines.They were stopped by a group of employees, including ConBallard,who gathered around the station wagon androcked it while one of their number, Woodrow Tumlin,cried, "turn it over, turn it over." The strikers did not turnthe car over but forced it to stop and unload, allegedly so3 SeeM R & R Trucking Company,171 NLRB No 35,Rubin BrothersFootwear, Inc,99 NLRB 610,N LR Bv Burnup andSims,379 U S. 21 568DECISIONS OF NATIONALLABOR RELATIONS BOARDthat the strikers could check to be sure that there were noproduction workers in the car. As the office workers got outof the car they were permitted to enter the plant withoutfurther incident.Without consideration of the otherallegationswith regard to Ballard,I find that these twoincidentsboth of which were observed by Roberson afforda sufficient basis for Respondent's refusal to reinstateBallard.General Counsel called Ballard to the witnessstand in an attempt to meet the testimony of Respondent'switnesses.With regards the station wagon incident Ballardtestified on direct examination that he saw the stationwagon had pulled up at the gate and walked over and"pecked on the glass"and called to the supervisor driving it"What's the matter?" The supervisor told him that thepicketswouldn't let him in and that they wanted theemployees to get out and walk. Ballard answered,"What'swrong with that?" and turned and walked away. Withregard to the incident of the Reed car Ballard testified thathe was standing near the intersection where it was turnedover and he sawa boywho was not an employee walk overtoward the car and say "Let's turn it over." He told the boynot to do that and caught the boy by the hips. The boykicked him in the legs and said"get the hell away fromhere" whereupon Ballard walked away. Somebody threw arock and it hit him on the leg. He testified he saw no oneelse go to the Reed car and he did not see it turned overbecause he was not looking until he heard it roll.Iconsider that Ballard's testimony was completelyuncredible.I cannot believe that he was present at the scenewhen the car was rolled over and the only one of theparticipants that he saw and could identify was a boy whowas not an employee.Ballard testified that he was presenton the occasion of the Reed car being turned over for aperiodof some hours.Motion pictures taken of this sceneand the testimony of manywitnessesadduced by bothGeneral Counsel and Respondent reveal that there wasliterally a rain of rocks being thrown from the field acrossthe street from the plant, yet Ballard testified that he couldidentify no one who was throwing rocks. The GeneralCounsel cannot prevailunlesshe proves affirmatively thatthe employee did not participate in the misconductcharged.The evidence clearly shows that Respondentreasonablybelieved that Ballard participated in themisconduct and his testimony to the contrary is unbelieva-ble.Under the circumstances, the General Counsel hasfailed to sustain his burden. I find that the discharge ofBallard was not unwarranted and does not constitute aviolation of Section 8(a)(3) as charged.2.Robert BeanJune 24 was the last day that Respondent attempted tooperate the plant. That was the day on which the Reed carwas overturned. Also on that day, a mob estimated to 400persons gathered on an empty lot across the street from theplant and stoned the automobiles of the nonstrikingemployees as they left the plant. During these activities a4During the incident the station wagon belonging to the employer hadbeen turned upside down5There is no doubt that Gene Smith threw rocks The movies clearlyshow him doing so The movies also show other employees throwing rocksFurther there can be no doubt that no one person threw all the rocks thatgroup of strikers left the empty lot and walked down thestreet the length of the plant, breaking windows of theplant, throwing rocks through the ventilators and breakingout the windows of automobiles belonging to employees,managerial employees and to the Respondent which wereparked alongside the plant. Jerry Jones, who had beenemployed byRespondent as assistant plant manager at thetime of the strike and has since left Respondent's employ,testified that on that occasion he took moving pictures fromwithin the plant of the strike activities and that he alsowatched the strikers and particularly the group of strikerswho walked along the side of the plant breaking windows.He identified Robert Bean as one of the striking employeeswhom he saw throwing rocks and breaking windows out ofthe cars. Jones identified Bean from the motion picturesthat he took of the occasion also. Bean did not deny theidentification when he took the witness stand.Bean wasalso identified by Jones from the motion pictures of thescene at the Reed car.Bean testified that he was present in the group of peopleacross the street from the plant on June 24.He testifiedthere were about 75 people in the group and that he sawrocks thrown from the group. However, he saw only oneperson throwing rocks and that was Gene Smith. GeneSmith fortuitously is not an employee.He testified also thathe saw the Reed car after it was turned over but did not seeanyone turn it over.He testified that after the Reed car wasturned over he walked up alongside the plant in a groupwith Gene Smith, Buckey Wilkey, Tommy Louallen andJohnny Louallen and when he passed the cars parkedalongside the plant he did not see anything wrong withthem nor did he see one that had been turned over.4 About35 minutes later he walked back down the street in front ofthe plant with Tommy Louallen and noticed that the carsparked alongside the plant building were damaged. Hetestified that at no time did he see anyone throwing rocksexcept Gene Smith and that he never threw any rocks.5 Ifind RobertBean's testimony incredible. Again, as in thecase of Ballard, I find that Respondent had good reason tobelieve that Bean had engaged in misconduct and that theGeneral Counsel has failed to offer convincing evidencethat he did not. Accordingly, I find that the failure toreinstate Bean was no violation.3.William E. BowmanWilliam E.Bowman,known as Eddie Bowman,accord-ing to Roberson's testimony,was discharged because hewas identifiedby Jerry Jonesas being a participant in therock-throwing incident on June 24.JerryJones testified ondirect examination that Eddie Bowman was in the groupthat turned the station wagon over and broke out thewindows of all the cars alongside the plant on the eveningof June 24. On cross-examination Jones testified that in facthe saw Bowman throwing rocks at the cars on thatoccasion.6Bowman testified that on June 24 he sat on thebank across the street from the plant for about 15 minutesday6 Bowman was also identified as being one of several strikers thatblocked entry into the plant on another occasionby a delivery truckHowever, according to the testimony of Roberson, the only reason for his KAYSER-ROTH HOSIERY CO.569after 4:30 when the nonstriking employees commencedcoming out of the plant. He did not observe the Reed carbeing turned over. He left that location and went upBroadway alone, although others were on the street. He sawsomeone in an upstairs window who appeared to be takingpictures so he went to his car to get his binoculars. He droveback down Broadway again observing people all up anddown the street. When he reached the south end of theplant where the crowd was stoning the nonstrikers' cars, helooked through his binoculars at an upstairs window andidentified Jerry Jones taking pictures. He testified that hedid not throw any stones or break any windows on anyoccasion. He specifically denied that he was part of a groupthat "paraded up and down Broadway Street throwingrocks at cars and destroying the Company's property." Oncross-examination he testified that there were between 100and 150 employees on the bank at the time he was there,that he saw "literally a hail of rocks" coming from allaround him and that windows broke. He was there whenthe Reed car came out but he did not remember seeing itand was present while Jerry Jones was taking pictures of it.He also testified that he was the picket captain at that timebut that he did not know one soul who threw a rock orbroke a glass in a car or participated in turning over the car.He testified that he finally left at 5 o'clock or thereafter, andthat when he left the station wagon was still on its wheelsand no windows were broken out of any of the cars. Headmitted that in an affidavit he had furnished the Boardduring the investigation of these matters he had stated "atabout 5 p.m. I walked back up Broadway in front of theplant and noticed the station wagon turned over onCompany property in front of the plant." When confrontedwith the affidavit he then recalled that after he had left thescene of the riot he had gone back to the unionheadquarters and at that time he saw the station wagonturned over. I find that Respondent had a reasonable beliefthat Bowman committed the acts of which he is chargedand, because I discredit Bowman, the General Counsel hasfailed to present any convincing evidence that he did not.Accordingly, I find that Respondent's refusal to reinstatehim does not constitute a violation of the Act.4.Helen BradyRoberson testified that Brady was refused reinstatementbecause on the first day of the strike, as a group ofsupervisory employees including Roberson approached theplant, she told them that they could enter the plant but thatifanyone else tried to come in the strikers were going to"whip some." She was also involved in some incidents onthe picket line of blocking people as they tried to get intothe plant and in two or three incidents where strikersblocked the use of a company bus attempting to bringnonstriking employees into the plant.There is no evidence that any employee was in thevicinity when Brady made the remarks attributed to her onMay 6, nor is there any evidence that Brady thereafter tookany action consistent with the remarks attributed to her onthat day.The incident on May 20 in which a crowd of strikersgathered and stoned the cars of nonstriking employees asthey left the plant presents a small variation on the usualrock-throwing incident. This incident was recorded on filmwhich is in evidence. The film clearly discloses a tightly knitgroup of striking employees with a line of strikers across thefront, all standing or milling around facing the camera andnot apparently doing anything. The testimony is clear thatfrom the group behind the employees standing facing thecamera a large number of rocks were thrown breaking outthe windows and otherwise damaging the automobiles ofthe nonstriking employees.Normally an employee must be identified as havingcommitted an act of violence in order to lose the protectionof the Act. It is not adequate that an employee merely beidentified as having been present when such an act wascommitted by someone else in a group.? However, in theinstant situation it is clear to me from the motion picturesand from the testimony of various witnesses adduced byRespondent that the group of strikers was more than afortuitous assemblage at that time and place. It appears tome and I find that the front rank of strikers in which Bradywas placed by credible testimony had as its purpose on thatoccasion shielding from the camera and from the view ofmanagement personnel in the plant the identity of thepersons who were actually throwing the stones. This to meisno less than participation in the stone-throwing incidentitself and I find that the Respondent had good cause foraccusing Mrs. Brady of misconduct.Mrs.Brady took the witness stand and testified that shedid in fact make the statement attributed to her byRoberson on the first day of the strike. With regard to theMay 20 incident she testified that she was in a group ofpeople, standing in front of the group with her hands foldedwatching nonstriking employees as they came out of theplant and down Broadway Street towards the south. Shetestified that she did not hear any crashes of stone goingthrough windows or hitting the sides of automobiles. Sheheard nothing about any stones being thrown, she saw twoautomobileswhich were otherwise identified as havingbeen stoned on that occasion and nothing took place in thegroup of people in which she was standing except that theystood there with their arms folded and shouted "scab" atthe employees.Mrs.Brady also admitted that she was one of a group ofstrikers who boarded a company bus on one occasion. Thisincident was one of a number of incidents where strikersnullified the usefulness of a bus procured by Respondent tobring employees to and from the plant over the picket line.On various occasions the strikers met the bus at variousplaces along its route and crowded aboard it, sometimesriding on it, sometimes merely delaying it. On one suchoccasion they refused to dismount from the bus at the plantuntil Plant Manager Roberson came to the gate and shookhands with each striker as he dismounted.Once again I cannot find that the General Counsel hascarried his burden of proving that Mrs. Brady did not takepart in activity warranting her discharge. As I have foundabove, her participation in the shielding of the rock-dischargewas his alleged participation in the June 24 rock-throwingincident.7SeeBeaver Bros. Baking Co., Inc., etc.,171 NLRB No. 98, with regardto striker Kelley (TXD). 570DECISIONS OFNATIONAL LABORRELATIONS BOARDthrowing crowd on May 20 was adequate cause for herdischarge.Her testimony that while she was standing infront of the crowd with her arms folded facing the plant, norocks were thrown and she heard no cars hit is unbelievablein the face of the evidence that I have before me of thedamage done to cars at that time and place by the group ofstrikers throwing rocks. Accordingly, I recommend that thecomplaint be dismissed insofar as it alleges a violation inthe Respondent's refusal to reinstate Mrs. Brady.5.Sandra BishopRoberson testified that Sandra Bishop was refusedreinstatement because she was in the crowd of rockthrowers on May 20, discussed above with regard to HelenBrady, and because she participated in incidents ofblocking entry of trucks into the plant. She appears inmovies depicting the May 20 incident discussed above, theJune 24 rock-throwing incident discussed above and also ina film wherea Kayser-Roth truck attempted to enter theproperty.Mrs. Bishop and another striker, Aylene Wilkey,walked back and forth in front of the truck so it could notenter the plant without striking them. They held up thetruck until the sheriff's car arrived. The sheriff talked to thedriver of the truck but not to the pickets and directed thedriver of the truck to proceed on up the street. I havealready found with regard to Mrs. Brady that the strikerswho shielded the rock-throwing pickets on the May 20incident lost the protection of the Act even as though theythrew rocks themselves. I would make no such finding withregard to presence of any individual in the crowd on June24.While unquestionably large numbers of rocks werethrown and a great deal of damage was done by them and alotofmisconduct took place, I cannot attribute thismisconduct to all of the strikers, estimated as up to 200. Noone identified Mrs. Bishop as a rock thrower on that or anyother occasion. With regard to the truck-blocking incidentthe Board distinguishes between a situation where a strikerbriefly impedes the progress of vehicles across the picketline for the purpose of calling the picket line to the attentionof the driver or pleading with the driver to respect thepicket line and the situation where a vehicle is blocked sothat it cannot gain entry. In the instant case, the vehicle wasso blocked. The sheriff made no move to stop the blockingand in fact on the guise of keeping the road clear apparentlysent the vehicle on its way. It did not gain entrance to theplant.Under these circumstances it would appear thateither the first or third of these alleged incidents is sufficientto protect the employer in its refusal to reinstate.Mrs.Bishop testified that while she was walking picketa number of times, trucks would stop and the pickets,includingher,would ask the truckdrivers to honor thepicket line and that on some occasions the truckdriverswould accede to their requests. She stated she had norecollection of the incident recorded on film but that therewas no occasion when she assisted in blocking a truck to thepoint that it was not able to enter the plant. With regard totheMay 20 incident Mrs. Bishop testified that she waswalking picket and saw a group of people down below thegateon that afternoon but saw no rocks thrown. Shetestified that she was not one of those in the crowd but thatat the time she waswalking picket.With regard to theincident of stopping the truck she testified on cross-examination that in her affidavit she had in fact stated thatno truck ever turned away from the gate because of herpicketing.This last statement I considered to be deliberatelyobfuscatory in view of the fact that she identified herself asone of the pickets in the incident shown in the film in whichthe truck in fact was turned away by a policeman. Mrs.Bishop also testified that she was present throughout theincidents on June 24 when the nonstriking employees cameout of the plant, their cars were stoned and the Reed carturned over. She testified that she did not see anyone throwany rocks although she admitted there were hundreds if notthousands of rocks thrown that day, that she heard rockshit the cars, saw glass break from the windows and saw theReed car after it was turned over. I do not credit Mrs.Bishop's testimony with regard either to the May 20 or theJune 24 incident. However Respondent's evidence does notplace her in a position where she may be charged withhaving committed anything on those dates. Jerry Jones, theonly witness of Respondent who placed her at the May 20incident, testified that she was walking in front of thecrowd. This is consistent with her testimony that she wasone of the pickets. No one testified that she threw any rockson any occasion or was other than one of a group ofemployees watching the episodes on June 24. The onlyremaining incident on which Respondent relies is the truckblocking. The film in evidence clearly discloses that herblocking of the Kayser-Roth truck on one occasion wassuch as to impede its entrance into the plant until the sheriffrequired it to move along without entering. It had nothingto do with any plea to the driver that he honor the picketline.Under these circumstances I find that Respondent hadadequate cause to terminate this employee and does notviolate the Act in so doing. I shall recommend that thecomplaint be dismissed insofar as it alleges Respondent'srefusal to reinstate her as a violation.6.BarbaraGravettPlantManager Roberson testified that Barbara Gravettwas refused reinstatement because she was identified as oneof the group of rock throwers on June 24 both at the timethe nonstrikers' cars were exiting from the plant and in thecrowd of strikers that walked up along side the plantbreaking the windows and turning over the station wagon.She was also identified as one of two pickets who blockedthe entry of a Thurston Motor Lines truck briefly andcaused the arrest of the truckdriver allegedly for hittingthem. She was also identified as having been involved in anincident where Trewhitt Dodd was beaten up while tryingto repair a tire on another employee's car. On that occasionshe tried to pull another nonstriking employee physicallyout of her car.Mrs.Gravett was identified by Jerry Jones as one of therock-throwing strikers on June 24. She testified about theentire incident of June 24 but denied throwing any rocks.She testified that she saw the Reed car turned over. She alsotestified that she did not see the Reed car turned over. Shetestified that she saw many people throw rocks but did notknow any of them. She testified that she did not see anyoneturn the Reed car over and she also testified that she saw a KAYSER-ROTH HOSIERY CO571young blond boy run out to the Reed car and it flippedover. She testified that she saw many rocks thrown but sawnone hit. She also testified that she saw rocks hit cars but noglassbroken. Her testimony with regard to this incident wasthoroughly incredible. I cannot find that she was notengaged in throwing rocks on Broadway on June 24, asJones testified.Accordingly I find it unnecessary toconsider the various other allegations of misconduct byRespondent. I find that Respondent did not violate the Actin refusing to reinstate her.7.Audrey GoforthPlantManager Roberson testified that Audrey Goforthwas refused reinstatement because she was involved in theThurston truck incident with Barbara Gravett, because shewas among the employees on the bank on June 24 andbecause of her involvement in an incident connected withTrewhitt Dodd's car dunng which she was accused, alongwith two other women, of trying to pull a nonstrikingemployee out of a car. Films were shown of the Thurstontruck incident and a considerable amount of testimony withregard to it appears on the record. The film discloses thatthe Thurston truck pulled up at a gate at the Company'splant. Two pickets Barbara Gravett and Audrey Goforthwere picketing in a crisscross manner, that is to say onestarted from each side of the entry at the same time andcrossed in the middle. The result of such picketing is that itwas a practical impossibility for a truck to pass withoutstriking a picket as long as the pickets continued theirparade. The truck was signaling for a right turn with aflashing amber light. The truck stopped because of thepresence of the pickets and a union agent spoke to thetruckdriver for a few moments after which the truckdriverput his vehicle in gear and proceeded into the plant. Thepickets moved to the side as the truck moved forward andthey were not touched by the truck. The two picketsimmediately went to the police station and swore out awarrant for the truckdriver charging him with attemptedassault.The police came to the plant and arrested thetruckdriver and his helper and took them both to the policestation. The warrant was apparently never processed anyfurther. It is not clear what it is about this incident thatparticularly disturbed Respondent. The actual blocking ofthe truck was a matter of a few moments but the effect ofthe incident was that the truck departed empty andThurstonMotor Lines thereafter refused to service theplant. It would appear from Roberson's testimony that itwas the latter effect that was most disturbing Thetestimony of Goforth as well as that of Gravett wascompletely incredible with regard to this incident Goforthtestified that the truck moved forward at a very rapid pacewith the result that she was forced to run for her life into theplant grounds, however the film showed that this is not the8As a result of which she was found to have been in contempt of courtfor violating an injunction against picket line activities9The record contains evidence that at thejail a large number of strikingemployees freely addressed themselves to the Thurston drivers threateningthem with injury if they returned to Respondent's plant it does not appearthat the drivers were afforded any protection whatsoever by the localpolice10Mis Goforth was also identified by Arnold Fitzgerald, who had beencase. She identified an affidavit she had given in support ofa State court caue8 in which she stated that the truck did notsignal a turn, bore down unexpectedly on her, did not stopand chased her into the plant. This of course is contradictedby her testimony, by the films and by the testimony ofwitnesses called by Respondent.Ido not find that the incident is sufficient to warrantRespondent's refusal to reinstate Mrs. Goforth. Temporaryblocking of a vehicle at a picket line while a plea is made tothe driver not to cross the picket line has not heretoforebeen held by the Board to be misconduct of such a natureas to remove an employee from the protection of the Act.The Respondent appears to contend that some part of thegravamen of the offense is the swearing of a false affidavitagainst the driver of the truck. While it is clear that theaffidavit was untruthful there was not an adequate basis forthe warrant, I am not prepared to find that the picket, in anexcitable condition, was knowingly guilty of false swearing.On cross-examination Respondent's counsel made quite apoint of the fact that it was not until Mrs. Goforth had seenthe films of the incident, which she obviously knew hadbeen taken, that she determined that her testimony wouldnot support the allegation. Whether this be so I do not findthat this constitutesmisconduct of such a nature as towarrant the refusal to reinstate her. With respect to therefusal thereafter of Thurston to service the plant it appearstome that the threats and activities which were shown tohave taken place at the jail were much more likely to havebeen the cause than the momentary stopping by the picketson the picket lme 9As far as the incident on the bank is concerned Mrs.Goforth is not shown to have committed any violentactivity, her mere presence among the many persons on thebank does not constitute misconduct. The only testimonywith regard to her activities was that she was talking to apoliceman during part of the matter.10With regard to the incident involving Trewhitt Dodd'scar, testimony reveals that the automobile with severalwomen and Trewhitt Dodd left the plant and immediatelyhad a flat tire. Dodd took the tire to a service stationleaving a nonstriking employee, Della Fields Solomon' 1 inthe car. Three strikers approached who were at that timeunknown to Miss Fields and attempted to pull her out ofthe car, according to her testimony. At any rate theyreached through the open window of the car and graspedher by the arm and pulled. All that she could recall of whatthey said was that one of them accused her of crossing thepicket line. She identified the three persons as JudyRockholt,Audrey Goforth, and Barbara Gravest andtestified that they had been identified to her after theoccurrence.She picked Audrey Goforth and BarbaraGravett out of the crowd at the hearing.Audrey Goforth denied that she was present on thisoccasion stating that at the time of the occurrence she waspersonnel manager at the time of the strike,as being in a crowd at a busstop when nonstriking employees were blocked from entering the plant Nospecific action was attributed to her by Fitzgerald His demeanor on thewitness stand was such that I would not make any finding based on hisuncorroborated testimonyiiMiss Fields was married after the incident but before the hearing andappears in the transcript as Della Solomon 572DECISIONSOF NATIONALLABOR RELATIONS BOARDpicketing at thegateof the plant furthest removed from theincident.While the identification by Mrs. Solomon is suspect, Mrs.Solomon appeared to be a rational and credible witness andIbelieve her. On the other hand Miss Goforth's testimonywith regard to the Thurston truck incident was so incrediblethat I would not credit her denial that she was present at theautomobile incident. Under the circumstances of the largeamount of violence that had been taking place and wasthen taking place at the site of the plant and throughout thecity of Dayton in connection with the strike, I consider thatthe action of the three girls in pulling on Mrs. Solomon'sarm constituted a serious threat to her no matter what wassaid and I find that such a threat is adequate to warrantRespondent's refusal to reinstate her. Accordingly, I shallrecommend that the complaint be dismissed insofar as itallegesthat such refusal toreinstateher was a violation ofSection 8(a)(3) of the Act.8.Barney HendersonPlantManager Roberson testified that Barney Hender-son wasrefused reinstatement because he had thrown eggsat automobiles on May 20. He attributed this informationto reports by Arnold Fitzgerald. Fitzgerald testified that hesaw twoemployees, Barney Henderson and Billy Adams,throw eggs at automobiles on May 10 and stated thatAdams threw an egg at him on that occasion. On cross-examination,confronted with his testimony in the Statecourt injunction proceeding, he admitted he had not seenAdams throw an egg at him but was told that Adams haddone so by Jerry Jones who was present on that occasion.As I stated above I do not credit Fitzgerald except to theextent that he was corroborated by otherwise credibletestimony. Jerry Jones was asked both on direct and cross-examination about the incident and on each occasion wasasked who he saw throwing eggs. On neither occasion didhe identify Henderson, only Adams. There is nothing in histestimony to indicate that Barney Henderson was present atthatoccasionHenderson took the witness stand andtestifiedthat he never threw eggs during the strike and thathe had no recollection of any occasion on May 20, the dateattributed to the occasion by Roberson. On cross-examina-tion he testified that he hadseencrowds of employees butwas not present during any of the violence that took place.This in a way is corroborated by the fact that he is notnamed by any witness as being present at any of theincidents with which we are concerned in this matter otherthan the egg-throwing incident where he was named byFitzgerald. I credit Henderson that he was not present withAdams on that occasion. I believe that he is substantiallycorroborated by the testimony of Jerry Jones It might bequestioned whether Respondent had adequate cause tobelieve thatHenderson had engaged in misconduct.However, I find that Respondent did solely becauseHenderson was among the striking employees found by theState court guilty of contempt as a result of violations of theState court injunction against picket line violence. He didnot appear and testify in the State court proceedingAssuming that the same evidence was offered there byRespondent as is offered here it is conceivable that thecourt predicated such a finding on Fitzgerald's testimony,inasmuch as Henderson was not called to the witness stand.However, I find that the General Counsel hassustained hisburden of proof with regard to Henderson that he did nottake part in this incident and he is charged with no other.12Accordingly, I find that Respondent by its refusal toreinstate him violated Section 8(a)(3) of the Act, and I shallrecommend an order that he be reinstated with backpay.9.Margaret IrwinPlantManager Roberson testified that Margaret Irwinwas denied reinstatement because on the first day of thestrike,May 6, she was involved in keeping Anna MaePatton and Gladys Kelly out of the mill. The testimonyreveals that on the morning in question a large group ofstrikers appeared at the entrances to the mill and formedshoulder to shoulder between the mill and the street. Asnonstriking employees arrived the strikers attempted toblock their entry into the plant. Margaret Irwin was one ofthese persons. As Anna Patton got out of the car andproceeded toward the mill, Margaret Irwin blocked herwith her body and kept moving back and forth keepingbetween Patton and the mill. As Patton came near the doorshe ran for the door with Irwin and another employeerunning after her. Irwin apparently grasped Patton anddeflected her into a car.13 Patton then eluded Irwin and theother striker and entered the plant. A few minutes lateranother employee, Gladys Kelly, arrived at the plant andIrwin, together with others, attempted to block her. Kellytried to push on through and Irwin grasped her by theshoulder telling her that there was a picket line and shecould not come through. Kelly's supervisor came up at thattime and Irwin went back into the picket line and Kellyentered the plant.Mrs. Irwin testified that she was present on theoccasion and she saw both Patton and Kelly. She said whenPatton got out of the car she immediately started runningtoward the door, she did not come within 10 feet of Mrs.Irwin at any time. Mrs. Irwin never touched her or chasedher.As Patton neared the plant door she slipped on somegravel and ran into a car. She almost fell, recovered herbalance and entered the plant. With regard to Kelly, Irwintestifiedthat she was talking to another nonstrikingemployee asking her not to cross the picket line when Kellygot out of a car, came up to her, pushed her with hershoulder and went through the picket line and entered theplant. I do not completely credit any of the witnesses as tothis occurrence. I believe that what happened was that bothPatton and Kelly were blocked by a crowd of pickets,including Mrs. Irwin, and that she attempted to hold themback both with her hands and her body. I believe that shetold them, as she testified she told another striker, that theyshould not cross the picket line.It isclear that employeesattempting to cross the picket line can reasonably expect tobe accosted by pickets and it is clear that under thecircumstances here the two employees were definitely12N L R B v Burnup &Sums, 379 U S 21appears from the testimony of other witnesses that the contact of Patton13 1 do not credit Patton's testimony that she "slung her into the car " Itwith the car was largely accidental KAYSER-ROTH HOSIERY CO.impeded at least for a matter of a minute or two by thepickets including Mrs. Irwin. The Board has adopted therule first set forth inN.L.R.B. v. Thayer Co.,213 F.2d 748,cert. denied 348 U.S. 883, that the Board will balance thealleged misconduct of the strikers against the unfair laborpractices of the employer and determine whether under thecircumstances the misconduct is justifiable. The GeneralCounsel cites this rule and argues that under thecircumstances here a greater latitude should be afforded thestrikers in their strike activities. Respondent on the otherhand argued at the hearing 14 that the rule is not applicablein this case because the unfair labor practices found to havebeen committed in the past were committed by supervisoryand managerial people no longer employed at the plant andthat there is no occasion for such a balancing. The decisionof the Board in which the strike was determined to be anunfair labor practice strike reveals that the strike resultedfrom a course of bargaining in bad faith which completelystultified the collective-bargaining process and substantial-ly nullified the action of the employees in choosing to berepresented by the Union. From the very start of the strikeit is clear that the striking employees were incensed andattributed to Plant Manager Roberson, who had been theemployer's spokesman throughout the negotiations, muchof their distaste for the Respondent's activities. This doesnot seem to be the case of a belligerent minority attemptingto impose its will on the passive majority of the employeeswho are not personally involved. On the contrary not onlydoes it seem that a majority of the employees supported thestrike but the entire community seems to have been solidlybehind them, with the exception of a few employees willingto work in spite of the strike. Under all these circumstancesitappears to me that the activities at the inception of thestrike charged against Margaret Irwin are insufficient towarrant the extreme action taken by Respondent inrefusing to reinstate her. There is no evidence that at anytimeafter the first day Mrs. Irwin took part in any of theviolent activities that so many other strikers were engagedin. Both the incidents charged against her took place in thefirst few moments of the strike and obviously were activitiesinwhich many other strikers participated. Testimony ofJones,Fitzgerald and Roberson all reveal that the strikersformed an almost solid wall the length of the plant at thattime.While both Patton and Kelly testified that they weresubstantially injured by Irwin's actions it does not appearthat the injury amounted to any more than a bruise in eithercaseand it is extremely improbable in my mind that Irwintook any action that she could reasonably have anticipatedwould injure any woman. I do not believe that the allegedinjuries add in any respect to the justice of the sanctionapplied to Irwin by Respondent.I find that while the action of Irwin with regard to Pattonand Kelly is not to be condoned, under all the circum-stances present in this case, it does not warrant the refusalby Respondent to reemploy her. Accordingly, I find thatRespondent violated Section 8(a)(3) of the Act in refusingto reemploy her and I shall recommend that it be ordered toreinstate her with backpay.14No brief was filed by Respondent.15Frances Miller Pendleton was married after the strike but before the57310.Tommy LouallenTommy Louallen was refused reinstatement, accordingto the testimony of Roberson, because he was a member ofthe group of employees who went down alongside the planton June 24 breaking the windows of the cars and turningover the station wagon. Jerry Jones positively identifiedTommy Louallen as one of the strikers whom he sawthrowing rocks on that occasion. Tommy Louallen took thewitness stand and like others of the strikers on the witnessstand admitted that he had been present on the afternoonof June 24 on the bank, that he was in the midst of all therock-throwing people there, that he saw the rocks thrown,saw them hit the cars, break theglass,while he was notwatching at the second that it occurred he saw the Reed carbefore and after it was turned over, that he thereafterwalked up Broadway the length of the plant with RobertBean but that he at notimethrew any rocks, he saw no onethat he knew throw any rocks and he does not have anyideawho turned the car over. I found his testimonycompletely incredible.I find that Respondent had reason to believe that TommyLouallen had been engaged in misconduct on June 24adequate to warrant its refusal to reinstate him. I find thattheGeneral Counsel has failed to present convincingevidence that Tommy Louallen was not in fact engaged inthe misconduct charged. Accordingly, I find that Respon-dent did not commit an unfair labor practicein itsrefusalto reinstate Tommy Louallen. I shall recommend that thecomplaint be dismissed insofaras italleges that Respon-dent violated the Act in that regard.11.FrancesMiller Pendleton 15PlantManager Roberson testified that he refused toreinstate Frances Miller for a number of reasons, that shewas one of a crowd who attempted to force her way onto abus on June 6 and again on June 7, that she was picking uprocks on June 24 at the time that the crowd of employees inthe field on the bank across from the plant were throwingrocks although he had no evidence that she had thrownany, that on May 23 she pretended to be hit by RobbieRiggs' car when in fact she was not hit and on May 20 shethrew a rock through the window of Robbie Riggs' car.Roberson also testified that on May 5, 6 or 7 Mrs.Pendleton was one of several girls that attempted to takethe trousers off Joe Gornik, the driver of the company bus.With regard to the incident of the breaking out of awindow in Robbie Riggs' car, Roberson testified that hewas informed that Frances Miller Pendleton had thrown abrick or a rock and had broken out the window. There is noevidence as to who so informed him. Fitzgerald, whom Ifound to be less than fully credible, testified with regard tothe incident which took place on May 20. According tohim, Lucille Pendleton, Frances Miller Pendleton's sister-in-law, threw a block of concrete or a rock which broke outthe window of Robbie Riggs' car. He identified a number ofpersons present on May 20 in a crowd from which rockswere thrown but Mrs. Frances Pendleton was not amongthose he identified. Jerry Jones testified that the rock thathearing, accordinglythe references to her in the transcriptfor the most partare underthe name FrancesMiller. 574DECISIONSOF NATIONALLABOR RELATIONS BOARDbroke out Robbie Riggs' window was thrown by GeneSmith, a nonemployee shown by the record to haveengaged in a large amount of rock throwing. There is noevidence in the record from which I can infer that Mrs.Pendleton was responsible for any action on May 20 or thatRespondent had any good-faith belief that she wasresponsible.isMrs. Pendleton denied participating in theincident or throwing any rocks at any time. While hercredibility isminimal, I find substantial corroboration toher denial in the failure of both Fitzgerald and Jones toname her as the culprit and the fact that each of themnamed a different person other than Mrs. Pendleton.Roberson also testified that Mrs. Pendleton was identi-fied by Robbie Riggs as picking up rocks on June 24 whileothers were throwing them. According to her testimony shewas not present at this scene and she was not identified byany witness who appeared before me as having been seenon June 24 on the occasion of the rock-throwing and car-turning incidents. It may also be noted that she was notidentified in the motion pictures taken on that occasion.Again I find there is no support in the record forRoberson's assertion.17 Roberson admitted that he had noreport that she had thrown any rocks.Respondent also contends that it declined reinstatementofMrs. Pendleton because she "forced her way" onto thecompany bus on three occasions. She admitted one of theseoccasions and there is substantial credible evidence that shewas present on at least one other occasion with a group ofstrikers attempting to board a bus. She was also accused oftrying to take the trousers off the busdnver on one of theseoccasions, however, the story with regard to that leads meto believe that the incident is blown up far beyond its actualworth. It appears that several strikers were addressingthemselves to Joe Gornik, the Company's busdriver, andthreatening to remove his trousers ostensibly for thepurpose of searching them to determine whether he wascarrying some sort of pills in them that would render himunfit to drive the bus. From all the accounts on the record itdoes not appear that anyone seriously attempted to removehis trousers or that the several women involved would havehad any trouble doing so if they had tried.Mrs.Pendleton was also identified as having participat-ed on two occasions in incidents in which trucks or carswere stopped entering or leaving the plant. On each suchoccasion it does not appear that the vehicle was more thandelayed by the action of the pickets or that any violence oruntoward blocking was taken part in by Frances Pendleton.Iconclude that the rock-throwing incidents of whichFrances Pendleton was accused have not been establishedto have taken place with her as an active participant. Thatshe was present on various occasions is clear, but there is nosubstantialevidence that she threw any rocks andRespondent's evidence convinces me that she was notreported to have done so. While I find Frances Pendletongenerally incredible, I credit her to the extent of believingthat she was not present on June 24 and did not throw anyrocks at Mrs. Riggs' car at any time. With regard to the16Roberson testified that he received complaints from Robbie Riggs aswell as others but he did not attribute to Robbie Riggs any complaints thatMrs Pendleton was responsible for breaking out her rear window Itappears thatRobbie Riggs testified at the State court injunction matter,incidents of the company bus and the brief blocking ofvehicles on the picket line, I do not believe that the activitycomplained of is of such a nature as to warrantRespondent's action in refusing to reinstate FrancesPendleton. I find that her discharge was discriminatory andin violation of Section 8(a)(3) and (1) of the Act.12.Lucille PendletonAccording to Roberson's testimony, Lucille Pendletonwas refused reinstatement because on several occasions sherode the company bus. She participated in the incident withher sister-in-law relating to taking off Joe Gornik's trousers,she together with her sister-in-law blocked cars coming intothe plant, she engaged in harassing phone calls to RobbieRiggs and she was in the group on May 20 at which rockswere thrown through the window of Robbie Riggs' car. Shewas also one of the persons found guilty of contempt ofcourt for violating the injunction of the State court. Withregard to the rock-throwing incident she was identified,according to Roberson, by two employees, Bonnie Wolfand Robbie Riggs, as having thrown a rock through RobbieRiggs' car window on May 20. As I mentioned above,Fitzgerald and Jones each identified other persons ashaving thrown the rocks that broke out Robbie Riggs' carwindow on that occasion. Fitzgerald testified that he didnot see Lucille Pendleton throw any rocks but that she wasin the crowd. Jerry Jones did not testify that he saw her inthe crowd. No testimony was offered that Mrs. Pendletonat any time threw any rocks.Mrs.Pendleton testified that she was present on theMay 20 incident walking the picket line and that she sawthe crowd but was not a part of it. While she denied seeinganyone throw rocks, she admitted that rocks were thrown.She was not among those identified as being in the groupshielding the rock throwers on May 20 from the motionpictures. Nor can I identify her in that group from my ownviewing. I credit her that she was walking the picket line onthat occasion and in view of the testimony of Fitzgeraldand Jones which must have contradicted the stones ofRobbie Riggs and Bonnie Wolf to Roberson I find thatRoberson could not have had a good-faith belief that shewas the person who broke out Robbie Riggs' window onMay 20.With regard to the blocking of automobiles herparticipation was shown to be the same as that of Frances,her sister-in-law, which I have found not to be sufficient towarrant the employer's refusal to rehire her. With regard tothe bus-riding incident, her participation also seems to havebeen the same as that of her sister-in-law with the exceptionthat she was admittedly on the bus which on one occasionwas driven into the Company's parking lot and the strikersrefused to disembark until Plant Manager Roberson cameto the bus and shook their hands. Accordingly, they all saton the bus until he anived and shook their handswhereupon they departed and went back to the picket line.Respondent contended at the hearing that this wasadequate cause for the refusal to reinstate Mrs. Pendleton.but she was not called at the instant case to testifyi7 Itmay well be that Roberson had Frances Miller Pendleton andLucille Pendleton confused KAYSER-ROTH HOSIERY CO.575Under all the circumstances of this case I do not agree. It istrue that the strikers by riding the buses inhibitedRespondent's use of the buses to transport nonstrikingemployees across the picket line. In fact this wasaccomplished to the extent that for a period of time theRespondent discontinued using the bus. However, with theexception of a single incident on the record it does notappear that the strikers engaged in any violent ordestructive activities with regard to their riding the buses orthat any nonstriking employees were coerced by theirpresence.With regard to the alleged harassing phone calls LucillePendleton denied that she ever has telephoned Mrs. Riggsand there is no evidence to the contrary. Under all thecircumstances I find that Lucille Pendleton did not engagein activities of such gross misconduct that she lost herprotection as an employee. Accordingly, I find thatRespondent by refusing to reinstate her violated Section8(a)(3) and (1) of the Act.13.Robert Piercealso testified that he knew BuckeyWilkey,TommyLouallen, Johnny Louallen, Robert Bean and Gene Smithas well as others when he saw them but he didn't see any ofthem on June 24. He also testified that he could not swearthat it was not he portrayed in a movie together withBuckey Wilkey on the occasion of the stone throwing at theplant on June 24, although he testified that he had neverbeen with Buckey Wilkey on that date. Based on hisdemeanor and on his complete inability to recall seeinganybody on June 24 although he was present at the site ofall of the violence that has been spelled out above, I findRobert Pierce's testimony to be incredible. On the otherhand, I credit Trewhitt Dodd that he saw Pierce throw astone through his window. In my opinion Respondent hadgood cause to believe that Pierce had engaged inmisconduct such a nature that Respondent was justified inrefusing to reinstate Pierce and I find that there is noviolation implicit in its refusal.Accordingly, I shallrecommend that the complaint be dismissed insofar as italleges a violation with regard to the failure to reinstateRobert Pierce.Plant Manager Roberson testified that Pierce was deniedreinstatement because of a number of incidents includingthrowing a rock through the window of Trewhitt Dodd'sautomobile, being in the company of persons who walkeddown Broadway on June 24 breaking the windows out ofthe automobiles and overturning the Company's stationwagon and being involved in the Thurston truck incidentwhich I have discussed above, as well as the incident whichtook place at the jail when the Thurston truckdriver wasarrested.Trewhitt Dodd testified credibly that he drove out of theplant and saw Robert Pierce, whom he had known well overa period of years, throw an object at his automobile whichbroke out a window behind his head. Jerry Jones testifiedthatPiercewas one of the group that marched downBroadway on June 24 breaking automobile windows andoverturning the Company's station wagon. Pierce testifiedthat he never threw any rocks at anything or anybody andknew nothing about Trewhitt Dodd's window beingbroken. He testified on June 24 he had been walking picketduty until 4:30. When he was relieved at that time he heardsome commotion on Highway 30 and walked down andsaw a car turned over on the road and a large crowd, so heturned and went back north up Broadway, got his car andwent home. He testified that he threw no rocks or any otherobjects on that day. He testified that at the time he wentnorth along Broadway to get his car he did not see BuckeyWilkey or Tommy Louallen or anyone else that he knewand that he had nothing to do with turning over the stationwagon. On cross-examination Pierce testified that he didn'tknow whether a rock might have been thrown from a groupin which he was located on the afternoon of May 20 whenthe rock was thrown through Dodd's car but, in any event,he testified he did not throw the rock. He testified that hehad heard that a lot of objects had been thrown on thepicket line, a lot of things happened, but he didn't know. He18Leona Cooley testified she did not attempt to return to Respondent'semploy until after September.19Mrs.Cooley's testimony concerning the incident named Mrs. Reed asNancy Diller. The record does not contain positive proof that Nancy Diller14.Nancy ReedNancy Reed was denied reinstatement solely because onMay 9, 1969, she physically blocked nonstriking employeeLeona Cooley who was trying to enter the plant, causingMrs. Cooley to return to her home.18 Roberson testifiedthat he was informed by the knitting room supervisor of theincident involving Mrs. Reed and Mrs. Cooley. Mrs. Reedtestified that on the third or fourth day of the strike she wasstanding in the line of strikers with her arms crossed andLeona Cooley came up to her. Mrs. Reed said, "I wish youwouldn't cross our line" whereupon Mrs. Cooley startedback down the road crying and said, "I'll go home and prayfor you" and that was the end of the incident. She testifiedthat she at no time touched Mrs. Cooley and that Mrs.Cooley came into work the next day.Mrs.Cooley testified in substantial corroboration of thetestimony of Mrs. Reed.19 The only substantial differencesin the testimony of Mrs. Cooley and Mrs. Reed are thatMrs. Cooley stated that she was touched by Mrs. Reed'sshoulder when she was blocked and that thereafter she didnot return to her job until shortly before the contract wassigned which took place in December. Mrs. Cooley testifiedthat she was hurt, not by the touching of Mrs. Reed'sshoulder, but by the fact that people she had worked withall those years would treat her like that and try to keep herfrom going to her job when she had no other way to make aliving. She testified that she knew Nancy Reed well whereasNancy Reed testified that she had to be told who LeonaCooley was. The testimony of the two women in this regardis not necessarily inconsistent.The onlyreal issueI cansee in thismatter is whether theallegedmisconduct of Mrs. Reed is sufficient to warrantRespondent's refusal to reinstate her. Thereisnoquestionthat Respondent had Mrs. Cooley's story in its possessionat the time it decided not to reinstate Mrs. Reed, who wasisNancyReed.However from the story given by Nancy Reed and LeonaCooley it is clear that Nancy Reed and NancyDiller are the same person,as Respondent offered tostipulate. 576DECISIONS OF NATIONALLABOR RELATIONS BOARDinformed when she attempted to collect her vacation payduring the summer of 1969 that it had been denied herbecause of the incident.Under thecircumstances of thiscase it isshown that on the third or fourth day of the strikeNancy Reed was I of perhaps 200 picketing employees whoformed a line around the plant.There can be no doubt fromthe copious testimony regarding the occurrences of theearly days that there must have been many incidents wherenonstriking employees were touchedby thestrikers in theirline.The fact that Leona Cooley reacted so strongly thatshe walked away from the Respondent's plant and made nofurther attempt to enter it for a matter of months couldscarcely have been within the contemplation of NancyReed or of anyone else. It is clear that other employeessuccessfully negotiated the picket lines especially after thefirst day and there is no reason to believe that Mrs. Cooleyhad any harder time than any of the others. She did notcomplain that she was hurt by the physical contact withNancy Reed, rather she was hurt by the thought that herfellow workers would "turn against her" by attempting tokeep her from entering the plant. There is no evidence thatafter this incident Nancy Reed took any part whatsoever inthe strike which was long and violent.The recordcontainsexamples of other employees who were reinstated byRespondent although they had committed acts or had beenaccused of committing acts more serious than that chargedagainst Nancy Reed. Under the circumstances I concludethat her misconduct was not of such a nature that sheshould be denied her rights guaranteed under Section 7 ofthe Act.Iconclude that Respondent's refusal to reinstateher violated Section 8(a)(3) and(1) of the Actand I shallrecommend an order in accordance with that conclusion.15.Venus ReedRoberson testified that the only reason Venus Reed wasrefused reinstatement was because he got a report fromMargaret Reed, a nonstriking employee, that on June 13Mrs. Reed together with three other employees were drivinghome on a highway when a car driven by Kenneth Toolewith Venus Reed as a passenger followed her car blowingthe horn and then passing them and as the car passedVenus Reed threw tacks out the window underneath thewheels of her car. Venus Reed testified that on the day inquestion he was driving with KennethTooleon the samehighway when Mrs. Reed's car passed them driving at anexcessive speed on the left side of the road and went onafter which he saw her no more. He testified that WoodrowTumlin was in the car with Kenneth Toole and him. Mrs.Reed, who is not related to Venus Reed, testified that onJune 11 she had been followed from the plant for somemilesby a car which cut her off and the driver stopped herand told her not to come back to Dayton. The next dayanother car followed her and cut her off and then sloweddown so that she could not drive at a normal speed. Thiscar was driven by Kenneth Toole who had another manwith him. On June 13 she was followed by a car driven byKenneth Toole in which another man whom she could notidentify and Venus Reed were passengers, with Venus Reedriding in the rear seat. She testified that the car followed herclosely and then passed her andas itpassed her VenusReed leaned out and threw roofing nails under the tires ofher car.She proceeded up the mountain and passed Toole'scar farther up the mountain after which Toole followed heralmost to her destination.She stopped at the sheriff's officein Pikeville and complained about the harassment on theroad and the sheriff promised to have a deputy posted onthe road to give her protection thereafter. She continueddriving that road until the 24th on which occasion her carwas overturned.Based on his demeanor and inconsistencies in histestimony I discredit Venus Reed.IconsiderMargaretReed credible and I believe her story. The question remainswhether the misconduct charged against Venus Reed isadequate to justify the Respondent's refusal to reinstatehim. I find that it was.In my opinion it is an extremelydangerous thing to throw roofing nails under the tires of anautomobile driving over the mountains.I find that VenusReed thereby jeopardizedMrs.Reed and her threepassengerswarranting his dismissal and Respondent'srefusal to rehire him. Accordingly, I shall recommend thatthecomplaint be dismissed insofar as it alleges thatRespondent violated the Act in connection with VenusReed.16.Agnes SmithAccording to the testimony of Roberson, Agnes Smithwas denied reinstatement solely because of an incident inwhich she was alleged to have set up roofing nails on theirheads across the entrance to the plant so that automobilesentering the plant would necessarily drive the nails throughtheir tires.The incident as reported to Respondent took place atlunchtime while Agnes Smith and Emma Suttles werewalking the picket line across the entrance to gate 3 of theplant. The entrance way hadjust been hosed down and thepavement may still have been wet. A collection of nails andgravel had been washed by the hosing to the side of thedriveway. Agnes Smith picked up some of the nails andstartedmaking a line of them across the driveway to theinside of the area on which she and Emma Suttles werepatrolling.Emma Suttles kicked some of the nails from thepile of debris beside the culvert which Agnes Smith placedon their heads in the driveway. Shirley Holden, MarthaScoggin and Betty Smith all testified that they watchedAgnes Smith for up to 10 minutes during their lunch periodwhile she was setting up the nails and that at one time shesaw them watching and waved to them.Agnes Smith testified that she walked picket that day atthat gate at that time with Emma Suttles and that she sawno nails or tacks in the driveway with the exception of onenail. She testified that she was walking barefoot and EmmaSuttles pointed out the nail and warned her against it andthen gave it a kick out toward the culvert. She testified thatshe noticed the girls watching through the windows of theloading dock door as she picketed but did not know whothe girls were. She also testified that a guard was standingbeside the driveway when she commenced picketing with ahose in his hand and that the ground was still wet. Whenthe ground, which was hot, commenced to dry she askedthe guard to wet it again to keep it cool for her. He justlaughed. She testified that she was stooping and picking upsmall stones as she walked and would throw them up and KAYSER-ROTH HOSIERY CO577catch them on the back of her hand to pass the time Theonly time Mrs Suttles bent over or stooped over was whenshe put her shoes back on because she had been barefoottoo and that at no time did she hand her any nails or tacksThe guard disappeared while she was still patrolling EmmaSuttles testified in complete corroboration of Agnes Smith'stestimonyOn cross-examination Emma Suttles admittedthat in the contempt hearing the same testimony had beenoffered by Respondent that was offered in the instanthearing and the same testimony had been given by AgnesSmith and Emma Suttles denying that nails had been set upbut neither Agnes Smith nor Emma Suttles testified at anytime that Agnes Smith had picked up gravel and tossed it intheirhands I credit Holden, Scoggin, and Smith anddiscredit Agnes Smith and Emma Suttles I find that in factAgnes Smith set the nails up on their heads to damageautomobile tires of cars entering or leaving the Respon-dent's propertyThere is no question that the use of roofing nails andlarge construction nails bent in such a way that whenthrown to the ground they would more readily fall with thepointupwards were used extensively by the strikersthroughout the strike Large numbers of punctured tiresensued Indeed Roberson testified that on one occasion allfour of the tires on his automobile were flat Both AgnesSmith and Emma Suttles testified that at other gates and atother times they had seen nails scattered in the plantdriveway but denied that they had anything to do with it Ifind that Agnes Smith's conduct in setting the nails up sothat they would almost certainly be picked up byautomobile tires was misconduct of such a nature thatRespondent did not act unlawfully in denyingreinstate-ment to her 20 Accordingly, I shall recommend that thecomplaint be dismissed insofar as it alleges discriminationwith regard to Agnes Smith17Chester SmithPlant Manager Roberson testified that Chester Smith wasrefused reinstatement because of a number of incidentsRoberson identified Chester Smith as one of the strikerswho turned over the Reed car and stated that Chester Smithwas identified to him as one of the persons who rocked thecompany station wagon on May 7, blocked the companytruck at the picket line which was subsequently waved onby policemen on May 8, forced his way with four other menonto the company bus on June 7, and threw rocks onvarious dates in MayChester Smith was cross-examined vigorously especiallyconcerning the incident on June 24 when the Reed car wasturned over His demeanor convinced me that he was nottelling the truth and his testimony on direct examinationand cross-examination contained so many internal incon-sistencies that I halted the cross-examination before it wascompleted and found on the record that his testimony wasincredibleThe Charging Party took exception to myfinding I have carefully reviewed the testimony as recordedin the transcript and I am more than ever convinced thatMr Smith's testimony is worthy of no credit whatsoeverAccordingly, I find that the General Counsel has failed topresent convincing probative and preponderating evidencethat Chester Smith did not commit the acts of misconductcharged to him and upon which Respondent declined toreinstate himAccordingly, I shall recommend that thecomplaint be dismissed insofar as it alleges that the failureof Respondent to reinstate Chester Smith is a violation18Woodrow TumlinAccording to the testimony of Roberson, WoodrowTumlin was involved in a number of incidents all but one ofwhich have been referred to above and he was among thegroup on May 7 who stopped the station wagon full ofclerical employees driven by Arnold Fitzgerald On thatoccasion he was identified by severalwitnesses as aparticipant who urged the others to turn the station wagonover On May 20 he wasidentified as being oneof the groupthat was throwing rocks at RobbieRiggs' car as well asothersAlso on that date he was one of a group of picketsthat blocked the entrance of a United Parcel Service truckHe addressed himself to the driver and told him he couldnot enter the plant and the driver left the plant withoutmaking his delivery or pickup On June 10 when thecompany bus broke down in the neighboring town ofEvansville, and Roberson went up to see what could bedone, Tumltn was in a crowd of pickets and yelled to thecrowd "if you want to kill somebody there's the man tokill " Finally he was identifiedas one of theindividuals whoturned over the Reed car on June 24Tumlin admittedhispresenceat the station wagonepisode and testified that he walked over to the car andleaned againstit and told Fitzgerald who was driving it thatthe people suspected that he was trying to take scabs intothe plant andwanted the passengersto get out and walkinto the plant so that the employees could see that theywere all office people He testified that the car was notrocked but was "jumping up and down fromfront toback like somebody had their foot on the bumper orsomething " He testified he had nothing to do with that, hehad his hand on the side of the car while he was talking toFitzgeraldWith regard to the UPS truck incident hetestified that the truck was not stopped from going into theplantHe testified that he asked the driver, whom he knew,to honor the picket line and the driver said that he would doso becausehe wasa union man himselfWith regard toanother truck-stopping incident he testified that he askedthe driver of the truck to honor the picket line and thedriver refused to do so, so he walked away With regard tothe stoning of RobbieRiggs' carhe testified that it had abroken window but he saw no rocks thrown, heard no rockshit any cars on the occasion of the 20th, although he"supposed" that he was in the group from which it has beentestified by others rocks were thrownWith regard to theEvansville bus incident he testified that he said nothingabout killing anyone but he suggested to a policeman that ifhe wanted to arrestsomeone heshould arrest Robersonbecause he was tryingto getJoe Gornik, the busdriver,killed or hurt in some way With regard to the incident on20FarmersCo OperativeGin AssociationIbi NLRB 887 enfdsub nomDallas General Drivers389F 2d 553 (re F 0Hankins & Frank LHendrick) 578DECISIONSOF NATIONALLABOR RELATIONS BOARDJune 24 he admitted that he was present throughout theincidentand that he saw quite a few rocks, a couplehundred moreor less,thrown from the crowd but he didnot know who threw any of the rocks, he did not see anyrocks hit any vehicles, he did not see the Reed car turnedover and indeed did not come within 30 or 40 yards of it butstayed in the field until the car had been turned back upand had been taken away. He testified that he had aconversation with the police chief, Robinette, who askedhim to ask the people to back off from the lot because hewas afraid they would be hurt. He testified no rocks werebeing thrown at that time.21 He testified that he walkednorth on Broadway in front of the plant after the Reed carwas turned over, perhaps between 40 minutes and an hourlater,and saw various vehicles parked alongside thecompany building none of which were damaged in anyway. Later that evening he passed in an automobile andfound that the same vehicles had been damaged and thestation wagonturned over. He denied that he had anythingto do with damaging or turning over any vehicles on thatafternoon.On cross-examination variousinconsistenciesappeared in Tumlin's testimony. By that time however Iwas convinced that he was not telling the whole truth. I donot believeitpossible that he could have been presentthroughout the incident on June 24 when the testimony andthemovies clearly revealed that large numbers of rockswere thrown and not have seen any person whom he couldidentify throw a rock. I credit Mrs. Reed's testimony thatTumlin was present when her car was turned over, althoughshe did not see him touch it, and discredit Tumlin's that hewas 30 or 40 yards away. I find that Tumlin's testimony isincredible with regard to that incident as well as the UPStruck incidentconcerningwhich he gave contradictorytestimony in his pretrial affidavit.I conclude that the General Counsel has not sustained hisburden of proof that Woodrow Tumlin did not engage inthe activities charged against him. Accordingly, I find thatRespondent did not violate the Act in refusing to reinstatehim. I shall recommend that the complaint be dismissedinsofar as it alleges aviolation with regard to WoodrowTumlin.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the Respondent'soperations described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it cease and21Other testimony suggeststhat atthat timeChief Robinette was hit inthe back with a rock22AsGeneralCounsel points out in his brief not only would some 38employees have beenimmediatelyreinstatedon December 2 but for theretentionof the strike replacements but each of the succeeding employeeswould havebeencalled back to work sooner but for the employment of thedesisttherefrom and take certain affirmative actiondesigned to effectuate the policies of the Act. Having foundthat Respondent discriminated against certain unfair laborpractice strikers in that it did not timely reinstate themwhile at thesame timestrike replacements were employedand working, I shall recommend that Respondent makewhole each of the strikers, whose reinstatement was delayedby reason of the employment of the strike replacements, forany loss of pay they may have suffered because of thediscriminationagainst them,by payment to each of them ofa sumof money equal to the amount they would normallyhave earned during the period between December 2 andtheir reinstatement or the period between the date on whichthey would have been reinstated and the date on which theywere reinstated.22 Loss ofearningsshall be computed in themanner set forth in F.W.Woolworth Company,90 NLRB289, together with interest at the rate of 6 percent perannum as provided in IsisPlumbing & Heating Co,138NLRB 716.While of the 18 employees alleged to have beendiscriminated against by reason of Respondent's refusal toreinstatethem at all, 13 are disqualified by reason of themisconduct alleged or of Respondent's reasonable beliefthat such misconduct occurred, five are not so disqualified,as found above.With regard to these five, BarneyHenderson,Margaret Irwin, Lucille Pendleton, FrancesMiller Pendleton, and Nancy Reed, I shall recommend thatRespondent offer each of them immediate and fullreinstatement to his former job or if that job no longerexists,toa substantially equivalent position,withoutprejudice to his seniority or other rights and privileges,discharging, if necessary, any employee hired on or afterthe inception of the strike and make each of them whole forloss of earnings which he may have incurred as a result oftheRespondent's discrimination by payment to each ofthem of a sum of money equal to the amount he normallywould have earned as wages during the period fromDecember 2, 1969, to the date of Respondent's uncondi-tional offer of reinstatement. Said loss of earnings shouldbe computed in the manner set forth in F.W.WoolworthCompany, supra,together with interest at the rate of 6percent per annum as provided inIsis Plumbing & HeatingCo., supra.Upon the basis of the foregoing findings of fact and uponthe entire record in this case, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of the Act.2.The Charging Party is a labor organization within themeaningof Section 2(5) of the Act.3.By refusing to reinstate Barney Henderson, MargaretIrwin,Lucille Pendleton, FrancesMiller Pendleton andNancy Reed upon their unconditional application forreinstatement after the strike and by delaying reinstatementreplacementsAccordingly,allof thesinking employees who werereinstated to fob classifications in which strike replacements wereemployedhave been discriminated against with the possible exceptionof those whofor one reasonor another could nothave returnedto Respondent's employat a date earlier thanthey did. KAYSER-ROTH HOSIERY CO.579of other employees while strike replacements were em-ployed,Respondent discriminated against employeeswithin the meaning of Section 8(a)(3) and (1) of the Act.4.TextileWorkers Union of America, AFL-CIO, hasbeen at all times relevant hereto the exclusive certifiedcollective-bargainingrepresentativeofamajorityofRespondent's employees in a unit appropriate for thepurposes of collective bargaining within the meaning ofSection 9(a) of the Act.5.By failing and refusing upon request to furnish theUnion with a list of employees together with theirdepartmental seniority, Respondent engaged in conductviolative of Section 8(a)(5) and (1) of the Act.6.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.RECOMMENDED ORDER23Uponthe foregoing findings of fact and conclusions oflaw and upon the basis of the entire record in this case andpursuant to Section 10(c) of the NationalLaborRelationsAct, as amended,Irecommend that Respondent, itsofficers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Discouraging membership in Textile Workers Unionof America,AFL-CIO,or any other labor organization bydiscriminatorily refusing to reinstate unfair labor practicestrikersor delaying in reinstating unfair labor practicestrikerswhilecontinuing in itsemployreplacementemployees hired during the strike or in any like or relatedmanner discriminating against any employee with regard tohis hire or tenure of employmentor anyterm or conditionof employment.(b) Refusing to bargain collectively with Textile WorkersUnion of America,AFL-CIO,as the exclusive representa-tiveof all Respondent'semployees in an appropriatecollective-bargaining unit by refusing to furnish said Unionan up-to-date senioritylistbydepartment of all employeeswithin the unit.(c)In any like or related manner interfering with,restraining,or coercing its employees in their right to self-organization,to form their own labor organization, to joinor assist the Union, or any other labor organization, tobargaincollectivelywith representatives of their ownchoosing,and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid orprotection, or to refrain from any or all such activities.2.Take thefollowing affirmative action designed toeffectuate the policiesof the Act:(a)Make whole all of its employees whose reinstatementwas delayedby thecontinuing employment at the close ofthe strike of strike replacementsfor any loss of pay theymay have suffered as a result of the discrimination againstthem in the manner set forth in the section entitled "TheRemedy."(b) Offer to Barney Henderson,Margaret Irwin,LucillePendleton,FrancesMiller Pendleton,and Nancy Reedimmediate and full reinstatement to their formerjobs or, ifthose jobs no longer exist,to substantially equivalentpositionsofemployment,without prejudice to theirseniority or other rights and privileges,discharging, ifnecessary,all replacements hired after the commencementof the strike and make said employees whole for any loss ofwages they may have suffered to the extent and in themanner set forth in the section entitled "The Remedy."(c) Post at its plant at Dayton, Tennessee, copies of theattached noticemarked "Appendix." 24 Copies of saidnotice, on forms provided by the Regional Director forRegion 10, after being duly signed by Respondent'srepresentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(d)Preserve and, upon request, make available to theBoard and its agents,for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, especially including recordsdisclosing the departmental seniority of all employeesnecessary in determining the amount due as backpay.(e)Notify Barney Henderson if presently serving in theArmed Forces of the United States of his right to fullreinstatement upon application in accordance with theSelective Service Act and the Universal Military Trainingand Service Act, as amended, after discharge from theArmed Forces.(f)Notify the Regional Director for Region 10, in writing,within 20 days from the receipt of this Decision, what stepshave been taken to comply herewith.25IT IS FURTHERRECOMMENDED that the complaint hereinbe dismissed insofar as it alleges violations of Section8(a)(1) and (5) which have not been sustained.23 In the event no exceptions are filed asprovided by Section 102 46 oftheRules and Regulationsof the National LaborRelations Board, thefindings, conclusions,recommendations,and Recommended Order hereinshall,as providedin Section102.48of the Rules and Regulations, beadopted by the Board and becomeits findings, conclusions,and order, andall objectionsthereto shall be deemed waived for allpurposes24 In the event thatthe Board'sOrder isenforcedby a Judgment of aUnited States Court of Appeals, thewords in the noticereading "Posted byOrder of the National LaborRelations Board" shall bechanged to read"Posted Pursuantto a Judgmentof the United States Court of AppealsEnforcing an Order of the NationalLabor Relations Board "25 In theevent that this RecommendedOrder is adopted by the Board,thisprovision shall be modifiedto read- "Notifysaid Regional Director, inwriting, within 10 daysfrom the dateof this Order,what steps Respondenthas taken to comply herewith "APPENDIXNOTICE To EMPLOYEESPOSTEDBY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial at which all sides had the opportunity topresent their evidence, a Trial Examiner of the NationalLabor Relations Board has found that we violated theNational LaborRelationsAct, and has ordered us to postthis notice and to keep our word about what we say in thisnotice.The Act gives all employees these rights:To engagein self-organization; 580DECISIONS OF NATIONALLABOR RELATIONS BOARDTo form, join or help unions;To bargain collectively through a representa-tive of their own choosing;To act together for collective bargaining orother mutual aid or protection; andTo refrain from any and all these things.WE WILL NOT do anything that interferes with theserights.More specifically,WE WILL NOT refuse to bargain collectively withTextileWorkers Union of America, AFL-CIO, as theexclusive collective-bargaining representative of ouremployees in a unit appropriate for collective bargain-ing by failing and refusing to furnish the Union, uponrequest,with an up-to-date departmental seniority listof all employees in the unit.WE WILLNOT discourage membership in the above-named Union or any other labor organization bydiscriminatonly refusing to reinstate unfair laborpractice strikers,or delaying in reinstating unfair laborpractice strikerswhile continuing to employ strikereplacements,or otherwise discriminate against anyemployee.WE WILLmake whole all of our employees whosereinstatement after the strike was delayed for any loss ofpay theymay have suffered as a result of ourdiscrimination against them,by payment to each ofthem the amountof money theylost as a result of ouraction.WE WILLoffer to the employees named belowimmediate and full reinstatementto their former jobs,or if those jobs no longer exist,to substantiallyequivalent jobs, discharging if necessary all replace-ments hired during the strike,and make them whole forany loss of wages they may have suffered as a result ofour discrimination.Barney HendersonMargaret IrwinFrances Miller PendletonLucille PendletonNancy ReedDatedByKAYSER-ROTH HOSIERYCOMPANY(Employer)(Representative)(Title)Thisisan official notice and must notbe defaced byanyone.Thisnotice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or coveredby any othermaterial.Any questions concerning this notice or compliance withits provisions may be directed to the Board'sOffice, T6024FederalBuilding(Loyola) 701 Loyola Avenue, NewOrleans, Louisiana 70113, Telephone504-527-6361.